DETAILED CORRESPONDENCE
This Office Action is responsive to the amendment filed on 12/24/2020.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.

Response to Amendment
The amendment to the claims filed on 12/24/2020 does not comply with the requirements of 37 CFR 1.121(c).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Claim 27 has been amended to delete the limitations that step (a) is performed in a loop reactor and that the maximum comonomer content in step (c) is 2.0 mol%; note that both of these limitations were deleted from claim 27 in the submission dated December 24, 2020 without the use of a strikethrough or double brackets as required by 37 CFR 1.121(c)(2).
Additionally, applicant requested that the previous, unentered submission dated August 25, 2020 be entered into the record on the Request for Continued Examination form PTO/SB/30EFS filed on December 24, 2020. Note that the August submission included an amendment to the claims in which claims 1-26 and 28-34 were canceled. Applicant’s request that the August 25, 2020 submission be entered into the record therefore has the result that claims 1-26 and 28-34 are canceled. In contrast, the claims listing filed on December 24 improperly lists claims 16, 17, 19-22, 24-26, 28-31, and 34-35 as pending claims. 
As noted above, 37CFR 1.121(c)(5) states that a canceled claim may only be reinstated by adding the claim as a new claim with a new claim number. Claims 16, 17, 19-22, 24-26, 28-31, and 34-35 were canceled as of the August 25, 2020 submission. 
 
Double Patenting
Claims 27 and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6, 9, of 13-19 of U.S. Patent No. 10,889,697. Although the claims at issue are not identical, they are not patentably distinct from each other.
The rejection stands per the reasons outlined in the previous Actions with respect to claims 4-7, 10, 11, and 13-18 of copending application 15/526,951.
Regarding the amendments to the claims: Patented claim 15 states the patented composition contains an additive such as an antioxidant, corresponding to claimed additive C (for claim 27). Patented claim 3 recites a SHI2.7/210 in the range of 70 to 130, overlapping the claimed range (for claim 27). Patented claim 4 recites a bimodal base wherein the low molecular weight component has a MI2 in the range of 150 to 400 g/10 min, overlapping the claimed range (for claim 36).
The patented claims do not particularly point to the production of a composition having the claimed combination of properties.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05).
A discussed above and in the previous Actions, the patented claims recite a composition comprising the same components as recited in the instant claims, wherein the ranges taught by the patented claims for the density of the base resin, the MI2 of the low molecular weight fraction, and the MI5/ SHI2.7/210/ viscosity eta747 of the overall composition all overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed invention in view of the prior art (for claim 27).
Regarding the claimed Mw/Mn (for claim 37) and SHI5/200: “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi
As discussed above, the patented claims render obvious a composition comprising the same components and having the same properties of density of the base resin, the MI2 of the low molecular weight fraction, and the MI5/ SHI2.7/210/ viscosity eta747 of the overall composition as the invention recited in the instant claims. Furthermore, as discussed in the previous Actions, the composition of the patented claims is prepared via the same process of multistage polymerization using reactors- in-series and a Ziegler-Natta catalyst as disclosed by applicant for the production of the claimed composition. As the patented composition appears to be the same as the claimed invention, it is reasonably expected that it would have the same properties of Mw/Mn and SHI5/200 as used to define the claimed composition. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the claimed composition would not be present in the composition of the patented claims (for claims 37, 38).

Claim Rejections - 35 USC § 112
Claims 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36 to 38 all depend from claim 16, which was canceled in the August 25, 2020 claims listing. It is therefore unclear what combination of limitations these claims are intended to require. For purposes of examination on the merits, claims 36-38 have been treated as depending from claim 27.


Claim Rejections - 35 USC § 103
Claims 27 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Cottle et al, WO2013/101767 (of record).
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claim 27).
Regarding the amendments to the claims: Cottle teaches that the prior art composition is characterized by a SHI2.7/210 in the range of 60 to 115 (Page 5: line 28 to Page 6: line 2), overlapping the claimed range (for claim 27), and can contain an antioxidant (Page 19: lines 11-14; Page 24: lines 29-30), corresponding to the claimed additive (C) (for claim 27). Cottle further teaches that the prior art bimodal resin comprises a low molecular weight polymer having a melt index (MI2) (190 °C, 2.16 kg) in the range of 200 to 600 g/10 min, overlapping the claimed range (for claim 36) (Page 8: lines 8-10; Page 11: lines 11-25).
The prior art does not particularly point to the production of a composition having the claimed properties as defined by the instant claims.
A discussed above and in the previous Actions, Cottle teaches a composition comprising the same components as recited in the instant claims, wherein the ranges taught by the prior art for the density of the base resin, the MI2 of the low molecular weight fraction, and the MI5/ SHI2.7/210/ viscosity eta747 of the overall composition all overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results it therefore would have been obvious to one of ordinary skill in the art In re Wertheim, In re Woodruff, and In re Peterson cited earlier in this Action.
Regarding the claimed Mw/Mn (for claim 37) and SHI5/200: As discussed above, the prior art renders obvious a composition comprising the same components and having the same properties of density of the base resin, the MI2 of the low molecular weight fraction, and the MI5/ SHI2.7/210/ viscosity eta747 of the overall composition as the invention recited in the instant claims. Furthermore, as discussed in the previous Actions, the composition of Cottle is prepared via the same process of multistage polymerization using reactors- in-series and a Ziegler-Natta catalyst as disclosed by applicant for the production of the claimed composition. As the prior art composition appears to be the same as the claimed invention, it is reasonably expected that it would have the same properties of Mw/Mn and SHI5/200 as used to define the claimed composition. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the claimed composition would not be present in the composition of Cottle (for claims 37, 38); see In re Fitzgerald and In re Marosi cited earlier in this Action.

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.
Regarding the double patenting rejection: The examiner notes that the application 15/526,951 issued as U.S. Patent no. 10,889,697 on January 12, 2021. The provisional rejection of record has therefore been converted to a non-provisional rejection over the patented claims.
Regarding the rejection over Cottle: Applicant alleges that the prior art does not render the claimed invention obvious, arguing that the composition of Cottle is required to contain a thermal decomposition agent which is not included within the scope of claimed additive (C).  
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (MPEP 2111.03(I)). As currently written, the claimed invention is defined in product-by-process format using the transitional term “comprising”. Further note that the claims only state that the composition is required to contain additive(s) chosen from the recited Markush group; no limitations are recited that would prohibit the inclusion of further components in addition to those recited in the claims. The inclusion of an additional component in the prior art therefore would not be sufficient to distinguish between the claimed invention and the prior art. 
The claimed limitations are  met so long as the prior art teaches a composition that
comprises the required bimodal resin, the required amount carbon black, and at least one of the additives (C) and 
meets the recited properties.
As discussed above and in the previous Actions, Cottle renders obvious a composition having the required properties which comprises the required bimodal resin, carbon black, antioxidant (i.e., additive C). The presence of an additional component in the composition 
As discussed earlier in this Action, claim 16 is canceled and therefore is not being examined on the merits. However, in the interest of advancing prosecution, the examiner advises applicant that the submitted argument would not have been persuasive with respect to an invention as defined in claim 16 of the submission dated December 24, 2020. The recited invention is defined by using the term “comprising”, and does not contain any language prohibiting the inclusion of further components as an additional, unrecited element. Per the same rationale as outlined above with respect to claim 27, the claim therefore would have been rejected over Cottle if it had not been previously canceled in the August 25, 2020 submission. 
The rejection of claim 27 under 35 U.S.C. 112(a) is withdrawn in view of the amendment to the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765